Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or to fairly suggest receiving a monitoring element request from a browser, wherein the monitoring element request is cookie less, determining whether the monitoring element request is a first request from the browser by comparing the monitoring element request to the set of monitoring elements
contained in the monitoring server, calculating an identifier for the browser comprising a counter and a browser fingerprint in response to determining the monitoring element request is the first request from the browser, then determining a cache duration value associated with each monitoring element of the set, wherein the cache duration value is determined using a counter, and transmitting the set of the monitoring elements and the cache duration values to the browser, and determining the identifier for the browser based on the monitoring elements requested in the monitoring element request in response to determining the monitoring element request is not the first request from the browser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452